Title: From Thomas Jefferson to Gideon Granger, 9 August 1806
From: Jefferson, Thomas
To: Granger, Gideon


                        
                            
                                Dear Sir 
                            
                            Monticello Aug. 9. 06.
                        
                        Your letter of the 4th. has been recieved & duly considered,o on the subject of the road from Nashville to
                            Natchez, I approve of all your ideas & propositions therein expressed, with the following explanations. between the
                            Grindstone ford & the Chickasaw towns, where from 18. to 25 miles have been lost on mr Gaines’s rout to avoid certain
                            swampy lands, a resurvey should be made, to see whether those swampy lands might not be made passable at an expense
                            proportioned to our appropriation. instead of what you propose as to bridging streams under 40. f. not invariably fordable,
                            & trees over those wider, I would propose that all streams under 40. f. width not fordable at their common winter tide
                            shall be bridged; & over all streams not bridged, a tree shall be laid across, if their breadth does not exceed the
                            extent of a single tree. where they exceed that, must not a boat be kept? the employment of Wright as you propose I
                            approve, but think you had better fix a later day in Dec. for your contracts than the 1st. as we may derive some
                            information from the members of Congress.
                        With respect to the road from the Ohio to the Missisipi, we expect a report from mr Badolet who, by a letter
                            from mr Gallatin was to consult Govr. Harrison & make enquiry & report to us every thing material for our
                            information. it will be best to suspend proceedings till this is recieved.
                        Colo. Hawkins’s illness, & the feeble idea of Bloomfield of travelling 23. miles a day, are sufficient
                            grounds for our looking to other resources, & will be a sufficient apology to Colo. Hawkins for resorting to them. in
                            this situation of things, altho I think it a great undertaking for mr Wheaton I am of opinion we cannot do better than to
                            accept both his propositions for opening the road from Athens to fort Stoddart agreeable to our communication to Colo.
                            Hawkins, for 700. D. and for carrying the mail from Coweta to N. Orleans at the same price per mile as he recieves from
                            Washington to Coweta. if you are satisfied yourself on this subject, I would advise an agreement accordingly with Wheaton.
                            you will recollect that Genl Dearborne directed a conference with the Commandant at Mobille, and that we must be governed
                            by the result of that. Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    